UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 00-41288


In The Matter Of:    GEORGE B. MAYO, Individually doing business as
                      Real Estate Book, doing business as MayDry,
                      Inc., doing business as Real Estate Source;
                      CAROLYN MAYO, Individually doing business as
                      Real Estate Book, doing business as MayDry,
                      Inc., doing business as Real Estate Source,

                                                         Debtors.
_________________________________________________________________

GEORGE B. MAYO, Individually doing business as Real Estate Book,
  doing business as MayDry, Inc., doing business as Real Estate
Source; CAROLYN MAYO, Individually doing business as Real Estate
   Book, doing business as MayDry, Inc., doing business as Real
 Estate Source; MAYO, BULLARD & ASSOCIATES, a Texas Partnership;
                          ROBIN BULLARD,

                                                         Appellees,

                                versus

                     NETWORK PUBLICATIONS, INC.,

                                                       Appellants.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (M-99-CV-317)

                           October 15, 2001

Before BARKSDALE and STEWART, Circuit Judges, and DUVAL, District

Judge1.




     1
      District Judge of the Eastern District of Louisiana, sitting
by designation.
PER CURIAM:2

     Pursuant to 28 U.S.C. § 1292(a), we have jurisdiction over

this appeal.   We agree with the district court that this matter

must be remanded to the bankruptcy court for further consideration

in the light of the district court’s 13 July 2000 ruling.

     Therefore, this case is remanded to the district court for

further remand to the bankruptcy court.

                                                      REMANDED




     2
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2